Doerfer, J.
concurring: I concur in the opinion of the Chief Justice, and I would note the following additional reasons for reaching the same result.
*153The matter is, of course, governed by §17(a) (2) of the United States Bankruptcy Act. Before reaching the question whether the record in this case discloses fraud as a matter of law it must be established that the defendant obtained “money or property”. The defendant was a contractor who entered a subcontract with the plaintiff who, in turn, agreed “to furnish all labor, materials and equipment required for the performance of the following described work in connection with construction or improvements at Mr. DoNut, Rte. 139 & Willow St., Marshfield, Mass., which property is owned by . . . [Mr. DoNut]”. Thereafter follows a “Description of Work and Price” which is to “fine grade, roll and install a two course bituminous concrete pavement.. and curb.
The Supreme Court of the United States has held in construing this section of the Bankruptcy Act that services are not property, and thus, one who obtains services by false pretenses or false representations is nevertheless discharged on account of such liability by a discharge in bankruptcy. Gleason v. Shaw, 236 US 558 (1915). The court said, at p. 561-2, “denotes something subject to ownership, transfer or exclusive possession and enjoyment which may be brought into the dominion of a court through some recognized process.” The court in a later case cautioned against a narrow interpretation of the term “property” *154and included within the concept the obligation of a surety company on a contractor’s bond, Fidelity & Deposit Company of Maryland v. Arenz, 290 US 66 (1933). Nevertheless in a case nearly identical to the case at bar, it has been held that a general contractor did not obtain “money or property” from a paving subcontractor where the paving subcontractor performed a contract for the general contractor on land owned by another. Hoyle v. Bagby, 253 NC 778, 117 SE 2d, 670 (1961). See also Rudstrom v. Sheridan, 142 NW 313, 314 (Minn. 1973).
Hence I would hold that, since no money or property was obtained by the defendant in this case from the plaintiff, his discharge in bankruptcy is a bar to the plaintiff’s claim.